Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered May 19, 1993, convicting him of murder in the second degree and criminal possession of a weapon in the fourth degree (two counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the court’s announcement of its verdict prior to his attorney’s summation and charge requests effectively deprived him of due process and his right to counsel (see, CPL 470.05 [2]; People v Parker, 118 AD2d 598). In any event, the contention is without merit. The court rendered a verdict based upon its belief, not wholly unjustified, that the defense had concluded its presentation. Moreover, upon learning of the misunderstanding, the court vacated its verdict and afforded counsel an opportunity to present any and all further relevant arguments and requests. Based on these facts, and the deference afforded a court conducting a bench trial (see, People v Cheswick, 166 AD2d 88, affd 78 NY2d 1119; People v Bishop, 111 AD2d 398), the defendant was denied neither due process nor his right to counsel.
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Ritter, Copertino and Santucci, JJ., concur.